Citation Nr: 9923283	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-26 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from January 1969 to 
December 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) April 1994 rating decision which, in 
pertinent part, denied service connection for peripheral 
neuropathy.  In August 1997, the case was remanded to the RO 
for additional development of the evidence.  

By April 1994 rating decision, the RO also denied entitlement 
to service connection for seronegative spondyloarthropathy, 
hand lesions, sores, and fascial rash and nodules.  Although 
the veteran indicated in his November 1994 notice of 
disagreement that he did not wish to appeal the denial of the 
aforementioned issues, the matter of service connection for 
spondyloarthropathy, hand lesions, sores, and fascial rash 
and nodules was listed as issues on appeal in the March 1995 
statement of the case and was certified on appeal to the 
Board.  At his March 1997 Travel Board hearing, the veteran 
again indicated that he did not wish to appeal the RO denial 
of the claims of service connection for spondyloarthropathy, 
hand lesions, sores, and fascial rash and nodules.  Thus, the 
Board finds that this matter has been withdrawn from 
appellate consideration.  38 C.F.R. § 20.204(b) (1998).

In August 1999, the veteran submitted additional materials 
directly to the Board, consisting of duplicate copies of 
January 1992, August 1994, and April 1997 nerve conduction 
studies.  Initial consideration of this material by the RO 
has not been waived by or on behalf of the veteran pursuant 
to 38 C.F.R. § 20.1304(c) (1998).  However, as such material 
was already of record at the time of the March 1999 
supplemental statement of the case, referral thereof to the 
RO for initial consideration is unwarranted in this case.  
Id. 



FINDING OF FACT

Peripheral neuropathy or symptomatology associated therewith 
were not evident in service or for several years thereafter; 
competent medical evidence does not show that the veteran's 
chronic, progressive peripheral neuropathy developed during 
active service or as a result of any Agent Orange exposure in 
service.


CONCLUSION OF LAW

The veteran's peripheral neuropathy was neither incurred in 
nor aggravated by active wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record indicates that the veteran's claim of 
service connection for peripheral neuropathy is well 
grounded.  38 U.S.C.A. § 5107(a).  VA, therefore, has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  In this regard, the Board notes 
that the pertinent records have been obtained and associated 
with his claims folder. 

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110. 

If the veteran had wartime service in Vietnam, service 
connection may also be allowed on a presumptive basis for 
certain diseases associated with exposure to Agent Orange, 
including acute and subacute peripheral neuropathy, if the 
disease becomes manifest to a compensable degree within one 
year after the veteran's separation from service.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307(a), 
3.309(e) (1998).  See also McCartt v. Brown, 12 Vet. App. 164 
(1999).  For the purpose of 38 C.F.R. § 3.309(e), the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  Id., Note 2.

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The veteran's service medical records do not reveal clinical 
signs, symptoms, or early manifestations associated with 
peripheral neuropathy.  His records indicate that he served 
in the Vietnam area of operations, and was awarded, inter 
alia, the Vietnam Service Medal and Republic of Vietnam 
Campaign Medal.  

Various newspaper articles and letters from the veteran 
submitted in support of the claim of service connection for 
peripheral neuropathy suggest a link between Agent Orange due 
to exposure in Vietnam during the Vietnam era and subsequent 
development of peripheral neuropathy.  The veteran indicated, 
repeatedly, that he was stationed in the waters offshore 
Vietnam and that he was exposed to Agent Orange during such 
service.  In a September 1991 letter to the RO, he indicated 
that symptoms of numbness and tingling in the feet and legs 
were initially shown to constitute a disability separate from 
his musculoskeletal disabilities in 1988.

Medical records from M. Sugarman, M.D., from August to 
September 1989 reveal treatment associated with various 
symptomatology including numbness and tingling in the 
veteran's feet.  In September 1989, polyneuropathy, 
questionably related to arthritis, was diagnosed.

Medical records from P. Girard, M.D., dated in December 1988, 
January 1989, and October 1991 reveal that he treated the 
veteran for pain and numbness in his feet.  Electromyography 
and nerve conduction studies performed in December 1988 
revealed findings consistent with sensory motor 
polyneuropathy with predominantly sensory involvement and 
minimal motor involvement.  In January 1989, Dr. Girard 
indicated that the veteran reported having noticed the onset 
of numbness and tingling sensation in his feet about 10 years 
earlier; reportedly, the severity of such symptomatology 
increased only slightly since the time of initial onset.  In 
reporting his medical history to Dr. Girard, the veteran 
indicated that he had Reiter's and Sjogren's syndrome, but 
denied history of neurological symptoms or diseases.  On 
examination, demyelinating, predominantly sensory 
polyneuropathy secondary to collagen vascular disease was 
diagnosed.  Dr. Girard opined that the veteran had his 
neuropathy for 10 years, that it was mild and non-progressive 
or very slowly-progressive; he was "quite sure" that it was 
secondary to the collagen vascular disease.  In October 1991, 
Dr. Girard again indicated that the veteran had demyelinating 
sensory polyneuropathy secondary to collagen vascular 
disease.

In October 1991, G. DeNicola, M.D., revealed that the veteran 
was a patient at the Yorba Linda Medical Group since 1982 and 
was recently evaluated for polyneuropathy (which was 
initially diagnosed in December 1988), the cause of which was 
unknown.  Dr. DeNicola indicated that the veteran reported 
having been exposed to Agent Orange, noting that Agent Orange 
is known to cause peripheral neuropathy.  The physician 
suggested that the exact relationship between Agent Orange 
exposure and the veteran's neuropathy was not clear.

On VA neurological examination in October 1991, the veteran 
indicated that he experienced pain and numbness of his hands 
and feet since 1986.  The examiner indicated that peripheral 
neuropathy secondary to collagen vascular disease was 
diagnosed but, according to Dr. DeNicola, there was some 
question regarding a possible relationship to Agent Orange 
exposure.  On examination, the clinical assessment was mild 
polyneuropathy, mostly sensory, probably secondary to 
collagen vascular disease.  

Medical records from C. Chen, M.D., from June to September 
1992 reveal that he treated the veteran for orthopedic 
symptoms and polyneuropathy.  Reportedly, the veteran 
experienced neurological symptomatology for 3 to 4 years 
(noted by Dr. Chen in June 1992).  In September 1992, Dr. 
Chen reported the veteran's belief that his symptoms of 
numbness were related to Agent Orange exposure in Vietnam.  

VA treatment records from September 1991 to September 1993 
reveal treatment and evaluation associated with the veteran's 
neuropathy.  In January 1992, the veteran reported having 
experienced hands and feet pain for 3-4 years; he was 
referred to a neurologist and polyneuropathy was diagnosed.  
On examination, there was no evidence (clinical or 
historical) of collagen vascular disorder, and the veteran's 
polyneuropathy was noted to be of unknown etiology.  A 
January 1992 nerve conduction study revealed bilateral ulnar 
neuropathy at the elbows and peripheral polyneuropathy.

Medical records from D. Stasiuk, M.D., from August 1994 to 
April 1997 reveal treatment associated with mild, slowly 
progressive, sensorimotor peripheral neuropathy.  In 
September 1994, Dr. Stasiuk indicated that the veteran's 
neurological history may date back to 1978 or 1979 when he 
began to experience low back pain, multiple joints pain, and 
tingling in the toes and feet (increasing in severity and 
persistence over the years and spreading to other areas of 
his body).  Dr. Stasiuk suggested that the etiology of the 
veteran's neuropathy was unknown, but it was assumed that it 
may be due to an underlying autoimmune illness, i.e., his 
rheumatologic disorder; he indicated that other causes of his 
neuropathy should not be excluded.  In March 1997, the 
physician indicated that the veteran's neuropathy symptoms 
had their onset in the 1970s when he developed tingling and 
numbness in the toes and feet.  Dr. Stasiuk suggested that, 
in terms of possible etiology of the veteran's neuropathy, it 
was possible that it represented an inflammatory process or 
was related to a toxic agent.  Because of the progressive 
nature of the veteran's neuropathy, he would require further 
treatment in the future.

At a March 1997 Travel Board hearing, the veteran testified 
that peripheral neuropathy was initially diagnosed by Dr. 
Girard in December 1988, that he has received medical 
treatment therefor since that time, that he experienced 
various neurological symptoms for about 8 years prior to 
1988, and that he did not experience peripheral neuropathy 
symptoms during service, but may have experienced tingling in 
the hands and feet within a year after separation from 
service.  He testified that he was never informed by a 
physician that his peripheral neuropathy was definitely 
related to Agent Orange exposure, noting that VA physicians 
entertained the possibility of such a relationship.  He 
indicated that he was stationed offshore of Vietnam aboard 
USS Kitty Hawk during the Vietnam era, believing that he was 
exposed to Agent Orange and/or other toxic chemicals during 
such service.

A January 1998 letter from J. Sturman, M.D., indicates that 
he treated the veteran for numbness and tingling of the hands 
and lower legs in 1985.  

Pursuant to the August 1997 Board remand, the veteran was 
afforded a VA neurological examination in March 1998.  At the 
time of the examination, the veteran reported experiencing 
general weakness of the body, hands and feet since 1972, but 
did not experience symptoms of numbness until 1976.  Since 
that time, the numbness gradually progressed from the feet to 
other parts of the body and eventually became associated with 
sensation of "pins and needles."  Peripheral neuropathy was 
reportedly diagnosed initially in 1991.  On examination, the 
clinical impression was chronic peripheral neuropathy, 
etiology unknown, gradually worsening.  The examiner 
indicated that it was difficult to pinpoint the etiology of 
the veteran's peripheral neuropathy and to rule out small 
fiber neuropathy; he indicated that a reevaluation would 
follow nerve conduction studies.

In May 1998, a VA neurologist indicated that nerve conduction 
studies performed that month revealed evidence of peripheral 
neuropathy involving sensory and motor fibers in both lower 
extremities.  The clinical impression was chronic, 
progressive peripheral neuropathy in both lower extremities.  

In a January 1999 addendum to his May 1998 report, the VA 
neurologist indicated that the veteran was diagnosed with 
chronic, progressive peripheral neuropathy which is not the 
same as acute or subacute peripheral neuropathy and does not 
fall into the category of "presumptive diseases."

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for peripheral neuropathy.  Initially, 
the Board notes that the veteran's accredited representative 
suggested in his August 1999 written presentation to the 
Board, that the August 1997 remand orders had not been met 
and another remand was required consistent with the Court 
holding in Stegall v. West, 11 Vet. App. 268 (1998) (a remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders).  Based on a 
careful review of the post-remand record, the Board is of the 
opinion that the August 1997 remand orders were fully 
satisfied and another remand of this case is unwarranted, 
notwithstanding the veteran's representative's August 1999 
argument to the contrary.  

Specifically, the representative argued that the VA examining 
neurologist did not provide an opinion whether it is as 
likely as not that the veteran's neurological disability is 
related to active service and/or Agent Orange exposure 
therein.  However, as discussed more fully above, the VA 
examiners clearly stated that the etiology of the veteran's 
peripheral neuropathy is unknown (i.e., it is not known 
whether it is as likely as not related to service, Agent 
Orange exposure, or any other possible cause), that his 
peripheral neuropathy symptoms initially had their onset in 
1976, and that the veteran's chronic, progressive peripheral 
neuropathy is not the type of peripheral neuropathy which is 
presumed to have developed as a result of Agent Orange 
exposure.  Thus, the Board is satisfied that the duty to 
assist has been met in this case, and that the August 1997 
remand was fully complied with.

As discussed above, peripheral neuropathy or symptoms 
associated therewith were not evident during the veteran's 
active service period or for several years thereafter.  
Although he suggested at his March 1997 Travel Board hearing 
that he may have experienced tingling sensation in the hands 
and feet within a year after separation from service, the 
entirety of the evidence of record (including the veteran's 
own statements prior to and after the March 1997 hearing) 
indicates that neurological symptomatology such as numbness 
and tingling sensation initially had its onset in the second 
half of the 1970s, at the earliest in 1976 (see March 1998 VA 
neurological examination report).  Moreover, as a lay person, 
the veteran is not competent to provide a medical diagnosis 
of acute or subacute peripheral neuropathy (whether it be 
within one year after service separation or at any other 
time).  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, as there is no clinical evidence providing a clear 
diagnosis of acute or subacute peripheral neuropathy within 
one year after the veteran's service separation and his 
currently diagnosed chronic, progressive peripheral 
neuropathy is different from the acute or subacute type (see 
January 1999 addendum to the March 1998 VA neurological 
examination report and 38 C.F.R. § 3.309(e), Note 2), service 
connection for the currently diagnosed chronic, progressive 
peripheral neuropathy may not be allowed on a presumptive 
basis (irrespective of whether he actually was or was not 
exposed to Agent Orange during active wartime service).  See 
McCartt, 12 Vet. App. at 167.

Service connection may also not be allowed for the veteran's 
current chronic, progressive peripheral neuropathy on a 
direct basis as the preponderance of the evidence is against 
the claim.  He contends that his peripheral neuropathy 
developed as a result of exposure to Agent Orange and/or 
other chemicals during active service, repeatedly suggesting 
that neurological symptomatology such as numbness and 
tingling sensation involving his upper and lower extremities 
developed within a short period of time after service 
separation and continues to be present since that time.  
However, as a lay person, the veteran is not competent to 
provide a medical diagnosis of peripheral neuropathy or 
establish etiological link between his current peripheral 
neuropathy and active service and/or exposure to various 
chemicals (including Agent Orange) therein.  See Grivois, 
6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 494.

The entirety of the pertinent medical evidence of record, as 
discussed above, does not provide a link or nexus between the 
veteran's current chronic, progressive peripheral neuropathy 
and active service and/or Agent Orange exposure therein.  The 
Board notes that Dr. Stasiuk suggested in March 1997, that 
there is a possible etiological relationship between the 
veteran's peripheral neuropathy and exposure to toxic agents.  
However, Dr. Stasiuk clearly indicated that the veteran's 
neuropathy was progressive in nature and would require 
further treatment in the future.  As discussed above, 
progressive peripheral neuropathy is not presumed to be 
associated with Agent Orange exposure (see VA neurologist 
opinion in January 1999 and 38 C.F.R. § 3.309(e), Note 2).  
Moreover, the entirety of the clinical records from Dr. 
Stasiuk indicates that the veteran's neurological 
symptomatology had its onset in the late 1970s (and, as noted 
above, he separated from active service in December 1972).

As discussed above, the veteran is shown to have received 
intermittent medical treatment for peripheral neuropathy 
since the disease was initially diagnosed in December 1988.  
Numerous VA and private physicians treating the veteran over 
the years have suggested that the onset of his peripheral 
neuropathy may possibly be related to various causes, 
including Agent Orange exposure.  However, as indicated by 
the numerous physicians, including the VA neurologist in 
March 1998, the etiology of his peripheral neuropathy remains 
unknown.  Most importantly, although the exact time of the 
onset of his peripheral neuropathy is not clear, the entirety 
of the evidence reveals that it had its onset several years 
after service separation and was initially diagnosed in 
December 1988.  The Board notes that the veteran suggested 
during peripheral neuropathy treatment that he was exposed to 
Agent Orange in service and believed that the onset of the 
disease was related to such exposure (see Dr. DeNicola's 
October 1991 letter and September 1992 letter from Dr. Chen).  
However, as indicated above, a lay person is not competent to 
provide a medical diagnosis of a chronic disability such as 
peripheral neuropathy or relate its onset to a specific 
cause; the veteran's physicians have not indicated that his 
peripheral neuropathy developed in service or as a result of 
any incident therein.

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that his peripheral 
neuropathy is related to any combat service; thus, 
38 U.S.C.A. § 1154(b) is inapplicable to the facts in this 
case.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 53-56.  Such is not the case in this instance as 
the weight of the evidence is against the claim.


ORDER

Service connection for peripheral neuropathy is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

